Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2017-0162775, filed on 11/30/2017.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/16/20 and 10/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
	Note: Claim 1 is rejected twice below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fujimoto (JP 2003270291, provided in the IDS).
6.	Regarding claim 1, Fujimoto teaches A test device for inspecting electric characteristics of an object to be tested [Figures 1-4, a test device for inspecting electric characteristics of an object to be tested is shown], the test device comprising: a conductive block which comprises a probe hole [Figures 1-4, a conductive metal block 1 which comprises a probe hole is shown]; at least one signal probe which is supported in an inner wall of the probe hole without contact, comprises a first end to be in contact with a testing contact point of the object to be tested, and is retractable in a lengthwise direction [Figures 1-4, P(0045) at least one signal probe 2 supported in an inner wall of the probe hole without contact is shown, the first end is in contact with a testing contact point of the object to be tested and is retractable (internal spring) in a lengthwise direction]; and a coaxial cable which comprises a core wire to be in electric contact with a second end of the signal probe [Figures 1-4 shows a coaxial cable 8 to be in electric contact with a second end of the signal probe].
7.	Regarding claim 2, Fujimoto teaches further comprising a cable accommodating hole in which the coaxial cable is accommodated, and a cable supporter which comprises a cable supporting block coupled to the conductive block so that the probe hole corresponds to the cable accommodating hole [Figures 1-4, hole in member 1 or 13 acts as a cable accommodating hole, a cable supporter 13 is shown].  
8.	Regarding claim 3, Fujimoto teaches wherein the cable supporting block comprises a cable supporting recess for supporting the coaxial cable [Figures 1-4, the cable supporting block comprises a cable supporting recess for supporting the coaxial cable 8].
Figures 1-4, the cable supporter comprises an extended plate portion (itself)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (JP 2003270291).
12.	Regarding claim 5, Fujimoto teaches the test device.
Fujimoto does not explicitly teach wherein the cable supporter comprises a cable supporting substrate comprising a through hole through which the cable supporting block passes.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Fujimoto’s cable supporter in order to comprise a substrate comprising hole through which additional piece/block passes because it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

13.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yoshida (US 2006/0094134).
14.	Regarding claim 1, Yoshida teaches A test device for inspecting electric characteristics of an object to be tested [Figures 1-6, a test device for inspecting electric characteristics of an object to be tested is shown], the test device comprising: a conductive block which comprises a probe hole [Figures 1-6, a conductive metal block 2 which comprises a probe hole 21 is shown]; at least one signal probe which is supported in an inner wall of the probe hole without contact, comprises a first end to be in contact with a testing contact point of the object to be tested, and is retractable in a lengthwise direction [Figures 1-6, at least one signal probe 1SIG supported in an inner wall of the probe hole 21 without contact is shown, the first end is in contact with a testing contact point of the object to be tested and is retractable (spring/plunger) in a lengthwise direction]; and a coaxial cable which comprises a core wire to be in electric contact with a second end of the signal probe [Figures 1-6, P(0003, 0041) teaches a coaxial cable to be in electric contact with a second end of the signal probe].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868